Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/20, 10/08/21, 10/28/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Specification
The abstract of the disclosure is objected to because it has more than one paragraph. It is recommended that the Abstract contain a single paragraph while also removing the lines “Representative Drawing Fig. 4” which appears to have been added in error. Correction is required.  See MPEP § 608.01(b).


4.) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a processing unit”, in claims 1-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim limitations “a processing unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “a processing unit” coupled with functional language “configured to output/store” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-11 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

Support for the structure that performs the functions of “a processing unit” is shown as being implemented by a processor and a memory that stores a program which is used by the processor to execute the claimed functions along with the algorithm shown in Figures 4, 8-11 and their corresponding descriptions in the specification (Paragraphs 0123, 0138, 0148, 0170-0180; Figures 4, 8-12 of the publication to the instant application). 


If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).




5.) Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


i.) Claims 1, 3, 5-7, 9-11, 12-13, 15-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-9 and 14-15 of U.S. Patent No. 10880499B2 in view of Plowman et al. (US Pub No.: 2013/0021504A1). Although the US Patent 10880499 mentions the information processing device with processing circuity configured to process pixel outputs, the application does not explicitly mention that the information processing device is an imaging device with an image sensor. Plowman et al. teach of an imaging device with an image sensor that includes a pixel array (Figure 1, Paragraphs 0010-0014 of Plowman et al.). It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the information processing device that processes pixel signals to include an imaging device that included an image sensor with a pixel array as taught by Plowman et al., because it provides the device with the ability to capture the image data instead of waiting to receive the data from an external source. 


US Patent No.: 10880499B2
1. An imaging device comprising: 
an image sensor including a pixel array unit and a frame memory; and 
a processing unit configured to output a first image based on first data with a first data density from the pixel array unit, store a second image in the frame memory, the second image based on second data with a second data density higher than the first data density, and store the second image in a recording unit. 

5. The imaging device according to claim 1, wherein the processing unit is further configured to acquire pieces of the second data that are smaller in number than pieces of the first data during a period in which the pieces of the first data are acquired. 



7. The imaging device according to claim 1, wherein the processing unit is further configured to acquire the first data and the second data based on first pixel signals having the same frame as second pixel signals serving as a generation source of the first data in a time division manner. 


a processing circuitry configured to process first data transferred with a first data density, the first data based on less than all pixel signals output from a plurality of pixels, process second data transferred with a second data density that is different from the first data density, the second data based on all of the pixel signals output from the plurality of pixels; 
execute at least one of processing of outputting an image based on the first data or image-processing on the second data based on the first data, 
wherein the processing circuitry acquires the first data and the second data in a time division manner, and wherein the first data density is lower than the second data density.


Claims 3, 6 and 9-11 of the instant application correspond to claims 5-9 of the US Patent. 

Instant application: 16951519
US Patent No.: 10880499B2
12. An information processing method comprising: 
outputting a first image based on first data with a first data density from a pixel array unit of an image sensor; and 
storing a second image in a frame memory of the image sensor, the second image based on second data with a 
16. The information processing method according to claim 12, further comprising: performing image processing on the second data based on second pixel signals having the same frame as first pixel signals serving as a generation source of the first data.
17. The information processing method according to claim 12, further comprising: acquiring pieces of the second data that are smaller in number than pieces of the first data during a period in which the pieces of the first data are acquired. 
19. The information processing method according to claim 12, further comprising: acquiring the first data and the second data based on first pixel signals having the same frame as second pixel signals serving as a generation source of the first data in a time division manner. 


acquiring first data based on less than all pixel signals output from a plurality of pixels; 
acquiring second data based on all of the pixel signals output from the plurality of pixels; 

executing at least one of processing of outputting an image based on the first data or image-processing on the second data based on the first data, wherein the first data and the second data are based on a same frame and are acquired in a time division manner, and wherein the first data density is lower than the second data density.



Claims 13 and 15 of the instant application correspond to claim 15 of the US patent. 

ii.) Claims 1, 3-12, 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-9 and 14 of U.S. Patent No. 10104316B2 in view of Plowman et al. (US Pub No.: 2013/0021504A1). Although the US Patent 10104316 mentions the information processing device with processing circuity configured to process pixel outputs, the application does not explicitly mention that the information processing device is an imaging device with an image sensor. Plowman et al. teach of an imaging device with an image sensor that includes a pixel array (Figure 1, Paragraphs 0010-0014 of Plowman et al.). It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the information processing device that processes pixel signals to include an imaging device that included an image sensor with a pixel array as taught by Plowman et al., because it provides the device with the ability to capture the image data instead of waiting to receive the data from an external source. 

Instant application: 16951519
US Patent No.: 10104316B2
1. An imaging device comprising: 
an image sensor including a pixel array unit and a frame memory; and 

4. The imaging device according to claim 1, wherein the processing unit is further configured to perform image processing on the second data based on second pixel signals having the same frame as first pixel signals serving as a generation source of the first data. 
6. The imaging device according to claim 1, wherein the processing unit is further configured to acquire the first data and the second data transferred in parallel with each other. 





Claims 3, 5 and 7-11 of the instant application correspond to claims 2-4 and 6-9 of the US Patent. 

Instant application: 16951519
US Patent No.: 10104316B2
12. An information processing method comprising: outputting a first image based on first data with a first data density from a pixel array unit of an image sensor; and storing a second image in a frame memory of the image sensor, the second image based on second data with a second data density higher than the first data density. 
16. The information processing method according to claim 12, further comprising: performing image processing on the second data based on second pixel signals having the same frame as first pixel signals serving as a generation source of the first data. 
18. The information processing method according to claim 12, further comprising: 






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.) Claim(s) 1, 3-4, 6, 9-13, 15-16 and 18 is/are rejected under 35 U.S.C. 102 (a1) (a2) as being anticipated by Plowman et al. (US Pub No.: 2013/0021504A1).

With regard to Claim 1, Plowman et al. disclose an imaging device (See imaging device 150 which is part of image processing circuitry 100, Paragraphs 0011-0016; Abstract and Figure 1) comprising: 
an image sensor (image sensor 101, Paragraphs 0011-0016; Figure 1) including a pixel array unit and a frame memory (CMOS pixel array and a memory 108, Figure 1; Paragraphs 011-0116); and 
a processing unit configured to output a first image based on first data with a first data density from the pixel array unit (Raw image is sent from image sensor 101 to the front-end processing logic 103, through the pipeline processing logic 104 through a second path for creation of a low resolution image(s) to be displayed in a viewfinder or display 106, Figures 1, 3; Paragraphs 0016-0023), store a second image in the frame memory (A second high resolution image is sent through a first path for storage, Paragraph 0021; Figures 1 and 3), the second image based on second data (The second image sent through a first path is one with a higher resolution, Paragraph 0021 and Figure 3) with a second data density higher than the first data density, and store the second image in a recording unit (The second image has a higher resolution (higher density) and is stored, Paragraphs 0020-0022). 


Regarding Claim 3, Plowman et al. disclose the imaging device according to claim 1, wherein the processing unit is further configured to control a display unit to display a through image based on the first data (The low-resolution image is used for display on the display 106, Figure 1 and Paragraph 0021).  

With regard to Claim 4, Plowman et al. disclose the imaging device according to claim 1, wherein the processing unit is further configured to perform image processing on the second data based on second pixel signals having the same frame as first pixel signals serving as a generation source of the first data (The raw image data (generation source of first and second data) is fed in parallel paths to processing the high and low resolution image data, Paragraphs 0020-0023; Figure 3). 


Regarding Claim 6, Plowman et al. disclose the imaging device according to claim 1, wherein the processing unit is further configured to acquire the first data and the second data transferred in parallel with each other (The first and second data are acquired in parallel to each other, Figure 3 and Paragraphs 0020-0023). 


With regard to Claim 9, Plowman et al. disclose the imaging device according to claim 1, wherein the processing unit is further configured to acquire a plurality of pieces of the first data indicating images captured under different conditions and the second data indicating at least some images among the images corresponding to the plurality of pieces of the first data (Use of parallel paths in the image signal processing pipeline may enable processing of multiple image data simultaneously while maximizing final image quality. Additionally, each stage in the pipeline may begin processing as soon as image data is available so the entire image does not have to be received from the previous sensor or stage before processing is started, Paragraphs 0021-0023. The images generated by the first and second paths may be stored in memory 108 and made available for subsequent use by other procedures and elements that follow. Accordingly, in one embodiment, while a main image is being processed in a main path of the pipeline, another image which might be downsized or scaled of that image or a previous image may be read by the main path. By having available a downscaled version of an image alongside a full resolution image in memory 108, a dynamic range optimization process is provided a way to see further away from a current pixel than would be available by only considering the full resolution image. In a similar manner, a high dynamic range imaging process or element also reads a downscaled version of a main image to see further away from the current pixel, Paragraphs 0026-0029). 

Regarding Claim 10, Plowman et al. disclose the imaging device according to claim 1, wherein the processing unit is further configured to generate a dynamic image based on a plurality of pieces of the first data, and generate a still image (still image processing) having a higher resolution than the dynamic image based on the second data (As taught above, while raw image data is being processed in the first path to generate a high-resolution image output suitable for storage, the raw image data is processed in the second and parallel path to generate a lower resolution image that can be generated more quickly (as compared to the first path) and be displayed in the camera viewfinder or display 106, Paragraph 0023. By having available a downscaled version of an image alongside a full resolution image in memory 108, a dynamic range optimization process is provided a way to see further away from a current pixel than would be available by only considering the full resolution image, Paragraphs 0029-0031, 0033). 

With regard to Claim 11, Plowman et al. disclose the imaging device according to claim 10, wherein the processing unit is further configured to generate the still image based on the second data according to pixel signals that are based on at least some frames among a plurality of frames forming the dynamic image (The raw image data by the sensor 101 at the higher resolution suitable for still image photography. Then, the front-end pipeline processing logic 103 scales down the size of the captured images to a resolution size suitable for video processing before feeding the image data to the appropriate pipeline processing logic 104. When the user or the imaging device 150 decides to capture an image still, for this one frame, the front-end pipeline processing logic 103 will receive instructions from the control logic 105 and store the desired frame in memory 108 at the higher resolution, Paragraphs 0032-0034). 

Method Claims 12-13, 15-16 and 18, these claims correspond to device claims 1, 3-4 and 6 and are rejected as discussed in the above rejection to claims 1, 3-4 and 6. 


7.) Allowable Subject Matter
Claims 2 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697